Citation Nr: 0720291	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-10 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as upper back and back pain).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a head and chest 
congestion condition (also claimed as chronic colds, 
allergies, and sinusitis).

6.  Entitlement to service connection for sarcoidosis.

7.  Entitlement to service connection for dizziness, fainting 
spells.

8.  Entitlement to service connection for pain in joints.

9.  Entitlement to service connection for leg cramps.

10.  Entitlement to service connection for anxiety, stress.

11.  Entitlement to service connection for shortness of 
breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a cervical 
spine disability (claimed as upper back and back pain), 
diabetes mellitus, hypertension, sleep apnea, head and chest 
condition (also claimed as chronic colds, allergies, and 
sinusitis), sarcoidosis, dizziness and fainting spells, pain 
in joints, leg cramps, anxiety and stress, and shortness of 
breath.  In September 2005, the veteran testified at an RO 
hearing.

After submitting his original VA-Form 9 for the issues on 
appeal, the veteran submitted another VA-Form 9, on which he 
checked the box that he only was appealing the issue of 
service connection for diabetes mellitus.  The veteran, 
however, did not explicitly withdraw the other service 
connection claims by this action.  In order to withdraw an 
appeal, the withdrawal must be in writing or presented orally 
during hearing testimony.  See 38 C.F.R. § 20.204.  His 
representative also stated in April 2007 that the veteran 
never specifically stated that he wanted to withdraw the 
other issues.  Therefore, all issues as noted are before the 
Board.

In November 2004, the veteran filed a notice of disagreement 
with the October 2004 rating decision, citing the above-
listed disabilities.  The RO, however, did not provide a 
statement of the case for the issues of service connection 
for dizziness and fainting spells, pain in joints, leg 
cramps, anxiety and stress, and shortness of breath.  
Therefore, a remand for issuance of a statement of the case 
on those matters is required.

In April 2004, the veteran indicated that he wanted to be 
considered for a 100 percent rating due to surgical 
procedure.  Although a duty to assist letter was provided 
asking the veteran to clarify what disability he received the 
surgery for, this matter never was subsequently addressed.  
Therefore, this claim is referred to the RO.

The issues of service connection for a cervical spine 
disability (claimed as upper back and back pain), sleep 
apnea, head and chest congestion (also claimed as chronic 
colds, allergies, and sinusitis), sarcoidosis, dizziness and 
fainting spells, pain in joints, leg cramps, anxiety and 
stress, and shortness of breath are addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed in service or within 
one year thereafter; and the competent and most probative 
medical evidence of record does not relate the current 
diagnosis of diabetes mellitus to service.

2.  Resolving all doubt in favor of the veteran, the record 
shows in-service findings of diastolic blood pressure in the 
hypertension range, current findings of hypertension, and 
continued symptomatology of high blood pressure since 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103A, 5107, (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107, (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 4.104, Diagnostic Code 7101, Note (1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2004, June 2004, and July 2004.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  The RO notified the veteran 
again in June 2005.

The RO provided the appellant with notice of the laws 
regarding degrees of disability rating and effective dates in 
March 2006, subsequent to the initial adjudication.  The 
March 2006 letter substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a May 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.    

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the diabetes mellitus, and afforded the veteran the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claim for hypertension has 
been considered with respect to VA's duty to assist and 
notify.  Given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus

The veteran seeks service connection for diabetes mellitus.  
He contends that because he was shown to be pre-diabetic on 
his retirement physical report, his current diagnosis of 
diabetes mellitus is directly related to his service.

Initially, the record shows a current diagnosis of diabetes 
mellitus.  A January 2004 VA medical record shows a finding 
of new onset diabetes.  Subsequent VA medical records dated 
from 2004 to 2005 show continued treatment for diabetes 
mellitus.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative for any 
findings of diabetes mellitus.  At the time of discharge in 
February 2001, Army Medical Center laboratory results showed 
a glucose level of 110, which was noted to be high; the 
normal range for glucose levels is 70 to 105 mg/dl.  Prior to 
this, glucose levels were reported as 86 and 96 in September 
1991 and July 1996, respectively.  A November 2004 VA 
physician found that the veteran's 2001 lab results suggested 
a pre-diabetic state.      

A February 2001 in-service note shows that the veteran had a 
family history of diabetes.  On the entrance examination in 
February 1984, however, the veteran did not have any 
diagnosis of diabetes mellitus.  Therefore, the veteran is 
presumed sound at entry into service.  38 C.F.R. § 3.304(b).  
The veteran's family history for diabetes also does not show 
clearly and unmistakably that the veteran had a diagnosis of 
diabetes prior to service.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

As the record shows a current diagnosis of diabetes mellitus 
and in-service findings of high glucose levels, which have 
been found to represent a pre-diabetic state, the 
determinative issue is whether these are related. 

The positive evidence includes a letter written by a November 
2004 private physician, who stated that since the veteran had 
uncontrolled blood sugars since before he retired from the 
military, his disability coverage should be reconsidered.

A June 2005 private physician stated that he had first seen 
the veteran in May 2005 for evaluation of type 2 diabetes and 
that the veteran presented for a second opinion regarding the 
onset of his prediabetes state.  The physician stated that it 
was his understanding that the veteran had some routine lab 
work done at an Army Medical Center in February 2001, 
including fasting blood sugar and hemoglobin A10 and that the 
veteran's fasting blood sugar was reported to be high at 110 
with a reference range of 70-105 mg/dL.  In addition, the 
veteran had a hemoglobin A10 that was high-normal at 6.1 
percent, which the physician noted was considered to be a 
high hemoglobin A10 by today's standards.  Based on his 
standards of care, the physician found that the veteran's 
fasting blood sugar reading would be consistent with 
prediabetes state and that his hemoglobin A10 at 6.1 percent 
would also be consistent with diabetes.  It was his opinion 
that the veteran should have been followed for these abnormal 
laboratory findings and that the veteran should be 
reconsidered for disability coverage given the early evidence 
of pre-diabetes state at the time the lab work was done.

The veteran also submitted medical literature regarding 
diabetes and being pre-diabetic.  At most, however, this only 
raises a possibility of a relationship between the veteran's 
diabetes mellitus and his service, and does not show any 
actual relationship in the veteran's case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

The negative evidence consists of a February 2005 VA 
examination report, in which the examiner stated that based 
on the guidelines established by the American Association of 
Endocrinologists, for a person to be diagnosed with diabetes, 
the individual must have two fasting glucoses greater than 
126, or a fasting blood sugar and a two-hour postprandial 
glucose greater than 200.  The examiner noted that the 
veteran had one glucose level that diagnosed him as a pre-
diabetic; he had a glucose level, which was 110 at time of 
discharge from the military service.  The A10 at the time of 
his discharge physical examination was 6.1, which was normal.  
The examiner stated that a diagnosis of pre-diabetes based on 
the new 2004 standards by the endocrinologists does not 
diagnose a patient as diabetic.  Reviewing the veteran's 
claims file, the examiner noted that the veteran showed no 
abnormal sugar blood levels greater than 126.  The examiner 
further found that the recently diagnosed diabetes mellitus 
was not the result of one incident of elevated blood glucose 
in service.

In this case, the negative evidence outweighs the positive.  
The November 2004 and June 2005 physicians' statements are 
probative in that they considered the veteran to be pre-
diabetic in service.  This, however, is not enough to show 
service connection for diabetes mellitus, as they did not 
relate the current diagnosis of diabetes mellitus to the 
veteran's service.  The February 2005 VA examiner who did not 
find any relationship between the current diabetes mellitus 
diagnosis and service considered the veteran's pre-diabetic 
state, but still found that the one instance of elevated 
glucose reading in service was not enough to show any in-
service incurrence of the disability.  The February 2005 
examiner based her opinion on the fact that a finding of pre-
diabetes does not diagnose a patient as diabetic and that 
there was only one elevated glucose reading in service.  
Since the February 2005 examiner provided a medical opinion 
based on a review of the claims file and a supporting basis, 
her opinion is of greatest probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).   

The first diagnosis of diabetes mellitus was in January 2004, 
which is three years after service.  Therefore, service 
connection on a presumptive basis also is not warranted.  See 
38 C.F.R. §§ 3.307. 3.309.

Although the veteran has argued that his current diabetes 
mellitus is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   While the veteran's lay 
assertions have been considered, they do not outweigh the 
most probative medical evidence of record, which does not 
show any relationship between the veteran's current diabetes 
mellitus and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus; there is no doubt to 
be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.
Hypertension

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The record shows the veteran has current diagnoses of 
hypertension.  VA medical records dated in November 2002 and 
from April 2004 to May 2004 show a diastolic blood pressure 
range from 90 to 100.  A June 2004 private medical record 
shows the veteran was diagnosed with high blood pressure.  A 
February 2005 VA examination report also notes that the 
veteran has a current hypertension diagnosis.

The next issue is whether there is evidence of any in-service 
incurrence of hypertension.  The service medical records show 
diastolic blood pressure readings of 90 in February 1992 and 
February 2000.  A July 1996 medical record notes that the 
veteran's blood pressure was mildly high.  He had a diastolic 
blood pressure reading of 93 in September 1999.  Additional 
medical records dated from June 1987 to January 2000 show a 
diastolic blood pressure range from 86 to 89.

A September 1999 service medical record notes a family 
history of hypertension, which suggests the veteran's 
hypertension might have pre-existed service.  The February 
1984 entrance examination report, however, does not show any 
evidence of hypertension; the blood pressure reading was 
110/70.  Therefore, the veteran is presumed sound at entry 
into service.  38 C.F.R. § 3.304(b).  The veteran's family 
history for hypertension also does not show clear and 
unmistakable evidence that the veteran had a diagnosis of 
hypertension prior to service.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

As the record shows a current diagnosis of hypertension and 
in-service findings of diastolic blood pressure readings 
within the range that is considered a hypertension diagnosis 
for VA purposes, the determinative issue is whether these are 
related.

In this case, there is no medical opinion specifically 
addressing whether the veteran's hypertension is related to 
service.  Less than two years after service, however, a 
September 2002 VA medical record notes a finding of high 
blood pressure.  The diastolic blood pressure reading was 88.  
Two months later in November 2002, the veteran's diastolic 
blood pressure reading was 100, which is within the 
hypertension diagnosis range.  

Since the record shows in-service findings of diastolic blood 
pressure in the hypertension range, post-service findings of 
hypertension, and findings less than two years after service 
of diastolic blood pressure within the hypertension range, 
all doubt is resolved in the veteran's favor that his current 
diagnosis of hypertension is related to service.  The medical 
records show continued symptomatology of hypertension from 
service to present and no intervening incident that would 
otherwise relate the veteran's hypertension to another cause.  
The evidence in this case is at least equally-balanced.  For 
this reason, service connection for hypertension is 
warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

Cervical spine disability

The veteran seeks service connection for a cervical spine 
disability (claimed as upper back and back pain), to include 
as secondary to his service-connected chronic right shoulder 
strain.  

The service medical records show the veteran twisted his 
upper back while playing basketball in February 1992.  He was 
diagnosed with cortovertebral strain T1, T2, and T3 and 
somatic dysfunction of the thoracic spine.  After service, an 
April 2004 VA emergency room record shows complaints of back 
pain.  Private physical therapy records dated from May 2004 
to June 2004 also show complaints of neck soreness.  A May 
2006 VA examination report noted that the pain in the 
veteran's right shoulder seemed to originate from the neck 
area.  The examiner also noted that there was limited range 
of motion of the cervical spine when the veteran was asked to 
move his head.  A diagnosis was not given for the cervical 
spine.  X-rays were negative.  

As the record shows an in-service injury to the upper and 
middle back in service and current complaints and 
symptomatology related to the neck and upper back, a medical 
opinion is necessary to determine whether the veteran has any 
current cervical spine disability related to his in-service 
injury.  A medical opinion also should be provided as to 
whether any current impairment in the cervical spine was 
caused or aggravated by the service-connected right shoulder 
strain.  

Sleep apnea

The veteran seeks service connection for sleep apnea.  The 
service medical records are negative, but a former serviceman 
submitted a statement that he recalled that during service, 
the veteran snored excessively loud while sleeping and paused 
in his breathing for so long that he would check sometimes to 
make sure the veteran was still breathing.  This individual 
is competent to discuss that which he observed and there is 
no reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After service, a June 2004 private sleep study test results 
show a finding of mild obstructive sleep apnea.  The 
veteran's wife also submitted a statement that she had 
observed the veteran's trouble with sleep.  Id. 

As the record shows the veteran currently has a diagnosis of 
sleep apnea and credible evidence of in-service 
symptomatology, the determinative issue is whether these are 
related.  A February 2005 VA examiner found that the 
veteran's sleep apnea probably was related to the upper 
airway obstruction associated with his sarcoidosis.  The 
examiner also stated that the sleep apnea was not related to 
diabetes mellitus.  As the service connection claim for 
sarcoidosis has been remanded below, whether sleep apnea is 
secondarily related to sarcoidosis is an inextricably 
intertwined issue.  When a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The record also does not 
show any medical opinion as to the likelihood that his sleep 
apnea was related to service.  Therefore, another examination 
should be provided for an etiology opinion. 

Sinusitis

The veteran seeks service connection for a head and chest 
condition (also claimed as chronic colds, allergies, and 
sinusitis).

The service medical records show complaints of head and chest 
congestion in April 1988.  Less than two years after service, 
a September 2002 VA medical record notes a finding of 
subacute sinusitis.  VA medical records dated in November 
2002 and from May 2004 also show findings of chronic 
sinusitis.  As the record shows in-service findings of 
symptomatology that could be attributed to sinusitis and a 
current diagnosis of chronic sinusitis within two years after 
service, a medical opinion is necessary to determine whether 
these are related. 

Sarcoidosis

The service medical records show an April 1988 finding of 
head and chest congestion.  A September 1993 medical record 
also shows a finding of chest congestion and cough.  The 
assessment was bronchitis.  After service, a June 2004 
private outpatient treatment report notes a diagnosis of 
sarcoidosis.  A February 2005 VA examiner noted that the 
veteran was diagnosed with sarcoidosis and that this was a 
lung disease.  As the record shows in-service findings of 
symptomatology that could be attributed to sarcoidosis and a 
current diagnosis, a medical opinion is necessary to 
determine whether these are related.

Manlincon

In October 2004, the RO denied service connection for 
dizziness and fainting spells, pain in joints, leg cramps, 
anxiety and stress, and shortness of breath.  The veteran 
filed a valid notice of disagreement regarding these claims 
in November 2004.  The RO has not issued a statement of the 
case, which addresses these issues.  Therefore, a remand for 
this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of any current cervical spine 
disability.  Specifically the examiner 
should do the following:

(a)  Determine whether it is at least as 
likely as not that any current impairment 
in the cervical spine is related to 
service.

(b)  Determine whether it is at least as 
likely as not that any current impairment 
in the cervical spine was proximately 
caused or aggravated by the service-
connected right shoulder strain.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his current sleep apnea 
diagnosis.  Specifically, the examiner 
should determine whether it is at least as 
likely as not that his current sleep apnea 
is related to service, including the 
serviceman's lay testimony, or otherwise 
secondarily related to sarcoidosis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his current sinusitis 
diagnosis, also claimed as head and chest 
condition, chronic colds, and allergies.  
Specifically, the examiner should 
determine whether it is at least as likely 
as not that his current sinusitis is 
related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4. Schedule the veteran for an appropriate 
VA examination to determine the etiology 
of his current sarcoidosis diagnosis.  
Specifically, the examiner should 
determine whether it is at least as likely 
as not that his current sarcoidosis is 
related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

5.  Issue a statement of the case to the 
veteran and his representative addressing 
the denial of service connection for 
dizziness and fainting spells, pain in 
joints, leg cramps, anxiety and stress, 
and shortness of breath.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal has been 
perfected, these issues should be returned 
to the Board.

6.  If necessary, any additional 
development deemed appropriate should be 
accomplished.  The service connection 
claims for a cervical spine disability, 
sleep apnea, head and chest condition 
(also claimed as chronic colds, allergies, 
and sinusitis), and sarcoidosis should 
then be readjudicated.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
on the issues containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered, 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


